Citation Nr: 0919284	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1948 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and established an initial disability rating of 10 
percent, effective the date of the claim.  

This initial disability evaluation was increased to 50 
percent, effective the date of the claim, in an April 2007 
supplemental statement of the case.  The Veteran has 
indicated that he is not satisfied with this result.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35 (1993).

The July 2005 rating decision also rendered decisions as to 
six of the Veteran's other claims.  However, his November 
2005 notice of disagreement indicated disagreement with the 
PTSD initial disability rating only; the other claims 
addressed in the July 2005 rating decision are therefore not 
before the Board for its consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD was 
manifested by mood and social impairments, as well as some 
occupational impairment, without gross impairments in family 
relations, thought processes, communications or reality 
testing.





CONCLUSION OF LAW

The criteria for a 70 percent schedular rating, but not 
higher, for PTSD have been met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
private treatment records and VA treatment records have been 
obtained.  The Veteran has been afforded VA psychiatric 
examination and sufficient medical opinions have been 
obtained.

As the Veteran's representative has indicated that there is 
no outstanding pertinent evidence to be obtained, the Board 
may proceed with consideration of the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's  service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the 
formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The extent of social impairment will also be considered, but 
an evaluation will not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442-3.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

PTSD Increased Rating Claim

The Veteran contends that he is entitled to a higher initial 
disability evaluation due to the severity of his symptoms, 
particularly the severity of his assigned GAF score.

A January 2005 VA psychiatric examination reflects the 
Veteran's reports of  recurrent, intrusive, distressing 
recollections of his war experiences occurring once or twice 
per month.  Avoidance of all things related to his war 
experiences, increased arousal, difficulty concentrating, and 
hypervigilance were reported.  He reported being married to 
his wife since 1956 and that their marriage was a "great 
one."  The couple shares three children whom the Veteran has 
a "great" relationship with.  He reported other social 
activities include running, lifting weights, and maintaining 
a cabin "in the woods."  

This January 2005 examiner noted that the Veteran appeared 
cooperative, fully oriented, with intact memory, and 
dysthymic mood.  There was no evidence of obvious 
hallucinations, delusions, obsessions, or compulsions.  
Following this interview and a review of the Veteran's claims 
folder, a diagnosis of mild PTSD was made and a GAF score of 
70 was assigned.  The examiner noted that the Veteran had 
demonstrated some mild mental health symptoms but was 
generally functioning "pretty well" with meaningful 
personal relationships.

The Veteran reported in a February 2006 statement that he had 
difficulty sleeping, avoided watching news regarding the Iraq 
war, experienced flashbacks and was hypervigilant.  In the 
past, he reported engaging in physical work as a way of 
relieving his psychological stresses, however, he was no 
longer able to do this due to his age.

VA treatment records indicate that the Veteran attended 
various PTSD group counseling sessions from April 2006 
through April 2007.

A second VA psychiatric examination was conducted in March 
2007.  The Veteran reported continued sleep difficulties, 
hypervigilance, and avoidance of news related to the Iraqi 
war.  He described himself as a "workaholic" who used his 
previous employment in a steel mill as a means of 
"treating" his psychiatric condition, and now that he is 
retired concentrates this attention on his cabin.  He 
reported attending PTSD group therapy twice a month but that 
he did not take oral medication to treat his condition.  The 
examiner described him as cooperative, alert, oriented, with 
spontaneous and non-pressured speech.  His effect was noted 
to be "constricted" throughout the examination, and tearful 
when describing an incident with a South Korean civilian.  
There was no evidence of delusions or hallucinations.  He 
reported immediately putting away a "bare knife" sitting on 
a counter, which the examiner interpreted as the Veteran 
confessing to an "impulse to stab himself."  

Following this interview and a review of the Veteran's claims 
folder, the March 2007 examiner confirmed the PTSD diagnosis 
and assigned a GAF score of 43.  The Veteran "seemed" to be 
unemployable due to a "combination" of his physical 
aliments, some attributable to his war-time service, and his 
"ongoing emotional trauma" from the service.  The examiner 
opined that the prior compensation examiner likely 
"overestimated" his previously assigned GAF score, as the 
Veteran "may have come across that day as better functioning 
than he actually is."  In addition, the Veteran had not 
shared details of an in-service incident involving a civilian 
and his guilt regarding that incident during the previous 
examination.

The Veteran's symptomatology has remained consistent 
throughout the course of his appeal.  He has reported self-
isolation and the avoidance of social settings, depressed 
mood, hypervigilance, flashbacks, intrusive memories, and 
sleep disturbances.  Hallucinations, obsessive rituals and 
panic attacks are denied.  The evidence is negative for 
impaired impulse control, illogical speech, and neglect of 
personal hygiene.  His judgment and thinking were 
consistently reported as being intact.  Suicidal or homicidal 
ideations were generally negative.  His assigned GAF scores 
have ranged from 43 to 70, suggesting mild to serious 
impairment, with the March 2007 examiner suggesting that the 
GAF score of 70 had been "overestimated."  See DSM IV.

The Veteran's symptoms have approximated the criteria for a 
70 percent evaluation throughout the course of this appeal.  
The Veteran's latest assigned GAF scores suggest serious 
impairment and the clinical and examination evidence 
documents that level of disability.  A higher evaluation 
requires total social and occupational impairment. The record 
shows that the Veteran retired after 30 years of employment 
at a steel mill, and that he subsequently did volunteer work 
for 20 years.  The February 2006 examiner found that he 
"seemed unemployable" due to a "combination" of his 
various physical problems and his "ongoing emotional 
problems," but did not indicate that he was unemployable 
solely due to his PTSD symptoms.  He has reported a long-
standing marriage and that he has a good relationship with 
his adult children.  Hence, the evidence is against a finding 
of total social and occupational impairment.

The Veteran's disability has been described as stable and 
there have been no periods since the effective date of 
service connection when the disability has approximated the 
criteria for an evaluation in excess of 70 percent.  
38 C.F.R. §§ 4.7, 4.21.  Staged ratings are therefore not 
warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by impairments in mood 
and social functioning, as well as some impairment in 
occupational functioning.  The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial 70 percent rating evaluation for 
PTSD is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


